DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over George (US 2015/0234459) in view of Lathrop (US 2014/0292665).
Regarding claim 1, George discloses a method comprising: 
detecting, using a sensor (para. 21) of a vehicle communicatively coupled to a controller circuit (para. 26) of the vehicle, a gaze of an occupant of the vehicle directed to a feature presented on one or more vehicle displays (para. 33, 35); 
receiving, by an input device of the vehicle communicatively coupled to the controller circuit (para. 32), a user input indicating that the occupant seeks to modify at least one aspect associated with the feature (para. 32, 41-42, 46).
George fails to disclose wherein the aspect is a display aspect.
Lathrop discloses receiving, by an input device (para. 46) of the vehicle communicatively coupled to the controller circuit, a user input (para. 50, 53) indicating that the occupant seeks to modify at least one display aspect associated with the feature (para. 78-80), the at least one display aspect relating to a display characteristic of the feature as presented on the one or more vehicle display (para. 78-80) and including at least one of a location of the feature (para. 64-65) on the one or more vehicle display, a dimension of the feature (para. 71), a color of a feature (para. 73), a perceived depth of a feature (para. 71), or font of the feature (para. 54); and 
responsive to receiving the user input, modifying, by the controller circuit, the at least one display aspect associated with presentation of  the feature on the one or more vehicle displays (para. 79-80).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Lathrop in the device of George. The motivation for doing so would have been to provide the ability for the driver to navigate e.g. Windows menus and sub menus using gaze and user input (para. 57, 50, 54). Ultimately allowing the driver to focus more of his/her attention on the road.
Regarding claim 2, George discloses wherein the feature is presented at a first location on the one or more vehicle displays (para. 46-47, 49); and 
the at least one aspect comprises the location of the feature on the one or more vehicle displays (para. 46-47), 
the method further comprising: 
detecting, using the sensor, another gaze of the occupant directed to a second location on the one or more vehicle displays (para. 46-47, 49); and 
responsive to detecting the other gaze, modifying the location of the feature from the first location to the second location (para. 46-47, 49).  
Lathrop discloses a display  aspect (para. 78-80).
Regarding claim 3, George discloses wherein the first location and the second location are on a same vehicle display (para. 46-47).
Regarding claim 5, George discloses  storing, in a memory communicative coupled to the controller circuit, the second location of the feature (para. 46-47, 74).  
Regarding claim 6, George discloses wherein the input device includes at least one of a voice recognition device, a gesture recognition device, a touchpad, or a touch screen (para. 37, 61).  
Regarding claim 7, Lathrop discloses wherein the input device provides a menu of options for modifying the at least one display aspect of the feature (para. 53-54)
Regarding claim 8, George discloses wherein the feature includes at least one of a gage, an icon, an infotainment feature, or a camera image (fig. 2-3); and 
the one or more vehicle displays are located on at least one of an instrument panel, a console, a dashboard, a windshield, a window, or a mirror (see fig. 1).  
Regarding claim 9, George discloses wherein the sensor is an infrared or near-infrared camera (para. 21, 27).  
Regarding claim 10, George discloses wherein detecting the gaze of the occupant comprises: capturing, by the infrared or near-infrared camera, a sequence of images including eyes of the occupant (para. 73, 64); and 
processing, by the controller circuit, the sequence of images to determine whether the eyes of the occupant remain directed at a same feature on the one or more vehicle displays for a pause interval (para. 41, 61, 63).
Claims 11-13 and 15-20 are rejected for the same reasons as claims 1-3 and 5-10, respectively. 


Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over George in view of Lathrop in further view of Publicover (US 2018/0275753).
Regarding claim 4, George fails to disclose wherein the first and second locations are on separate displays.
Publicover discloses wherein the first location and the second location are on different vehicle displays (para. 41).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Publicover in the device of George. The motivation for doing so would have been to provide the ability lower driver distraction by transferring features from one display to another (Publicover; para. 41).
Claim 14 is rejected for the same reasons as claim 4.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628